

116 HR 1135 IH: Indian Health Service Advance Appropriations Act of 2019
U.S. House of Representatives
2019-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1135IN THE HOUSE OF REPRESENTATIVESFebruary 8, 2019Mr. Young (for himself, Mr. Cole, Ms. McCollum, Ms. Haaland, Mr. Luján, Mr. Mullin, and Mr. Ruiz) introduced the following bill; which was referred to the Committee on the Budget, and in addition to the Committees on Natural Resources, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Indian Health Care Improvement Act to authorize advance appropriations for the Indian
			 Health Service by providing 2-fiscal-year budget authority, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Indian Health Service Advance Appropriations Act of 2019. 2.Advance appropriations for certain Indian Health Service accounts (a)In generalSection 825 of the Indian Health Care Improvement Act (25 U.S.C. 1680o) is amended—
 (1)by inserting (a) before There are authorized; and (2)by adding at the end the following:
					
 (b)For each fiscal year, beginning with the first fiscal year that starts during the year after the year in which this subsection is enacted, discretionary new budget authority provided for the Indian Health Services and Indian Health Facilities accounts of the Indian Health Service shall include advance discretionary new budget authority that first becomes available for the first fiscal year after the budget year.
 (c)The Secretary shall include in documents submitted to Congress in support of the President’s budget submitted pursuant to section 1105 of title 31, United States Code, for each fiscal year to which subsection (b) applies detailed estimates of the funds necessary for the Indian Health Services and Indian Health Facilities accounts of the Indian Health Service for the fiscal year following the fiscal year for which the budget is submitted..
 (b)Submission of budget requestSection 1105(a) of title 31, United States Code, is amended by adding at the end the following new paragraph:
				
 (40)information on estimates of appropriations for the fiscal year following the fiscal year for which the budget is submitted for the following accounts of the Indian Health Service:
 (A)Indian Health Services. (B)Indian Health Facilities..
			